Title: Virginia Delegates to Benjamin Harrison, [ca. 17] September 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. [ca. 17] Sepr. 1782.
The copy of sundry late resolutions of Congress herewith inclosed will inform your Excellency of the necessity they have been under of enlarging their requisitions on the States. This necessity has resulted in part from the perseverance of Rhode-Island in declining to accede to the 5 PerCt. impost.
Since our last a Ship has arrived at this place from Holland, with a supply of goods for the army, amounting in value to upwards of £22,000. Sterlg. The despatches brought by her contain an official notification of the reception of Mr. Adams by the States General, in quality of Minister Plenipotentiary from the U. States. They also inform Congress that some progress had been made, towards a Treaty of Amity and Commerce between the two Republics; and that in consequen[ce] of a contract entered into by Mr. Adams with a Mercantile House for the negociation of a loan of 5,000,000 of Guilders, upwards of 1 Million & a half had been subscribed, and upwards of 1 Million actually paid in. It was uncertain how ever to what amount the subscriptions would be continued.
On Friday last two large French frigates with supplies of money &c. for the French army, and despatches for Congress & the French Minister, came into Delaware bay. Having no pilots on board, they got into a wrong channel, and proceeded in it till the appearance of a superior enemy below rendered it impossible to return into the right one. In this perplexity they pushed forward and attempted to force their passage with the aid of the tide over the shoal which obstructed it. In the attempt one of them was successful & has since got up safe to Chester. The other stuck and was lost. The money &c. and despatches on board her were fortunately saved. It is said that the Capt. and crew have fallen into the hands of the Enemy. These [?] despaches being not yet come up, we can say nothing of their contents.
We have the honor to be with the highest respect Yr. Excellency’s obt. & humble Servts
J. Madison Jr.A. Lee
The post is not yet come in from the Southward.
 